Case 3:19-cv-00169-MHL-RCY Document 39 Filed 01/21/21 Page 1 of 1 PagelD# 185

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
TERRENCE MACK BOOTH,
Plaintiff,
Vv. Civil Action No. 3:19CV169
LT. M. LAPOTE, et al.,
Defendants.
MEMORANDUM OPINION

By Memorandum Order entered on July 29, 2020, the Court granted Plaintiff an
extension of thirty (30) days from the date of entry thereof to respond to the Motion to Dismiss.
(ECF No. 37.) Despite the extension of time, Plaintiff failed to file a response to the Motion to
Dismiss. The record before the Court suggests that Plaintiff lacks any interest in continuing to
prosecute this action. Accordingly, by Memorandum Order entered on January 5, 2021. the
Court directed, Plaintiff within fourteen (14) days of the date of entry thereof, to file a written
statement indicating that he wishes to continue to litigate this action. The Court warned Plaintiff
that if he failed to respond, the action will be dismissed. See Fed. R. Civ. P. 41(b).

More than fourteen (14) have elapsed since the entry of the January 5, 2021
Memorandum Order and Plaintiff failed to file a response. Accordingly, this action will be
DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

/

M. Hanna 1¢k

United States District Judge
Date: Jon. 2\ Qor|
Richmond, Virginia
